Citation Nr: 0829322	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder with depressive disorder 
and cannabis dependence. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted entitlement to service 
connection for depressive disorder and cannabis dependence 
and evaluated the veteran's post-traumatic stress disorder 
(PTSD) in conjunction with the depressive disorder and 
cannabis dependence as 70 percent disabling.


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's PTSD has been 
manifested by irritability, suspiciousness, obsessional 
behaviors including frequent "perimeter checks," chronic 
restless sleep, difficulty in adapting to stressful 
circumstances, and impaired impulse control that includes 
unprovoked violence towards individuals of Vietnamese 
descent.

2.  At no point during the appeal does the evidence show that 
PTSD caused total occupational or social impairment, nor does 
the evidence reflect any significant impairment in thought 
processes or communication, psychotic disturbances such as 
delusion or hallucination, inability to perform activities of 
daily living or other symptoms on par with the level of 
severity exemplified in these manifestations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD are not met at any point during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005 and March 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for increased rating for PTSD; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The AOJ 
explained that the veteran must show that his disability had 
increased in severity.  The AOJ also described the types of 
evidence that VA would consider in making this determination, 
such as statements from VA or private physicians, records 
from the Social Security Administration, medical records from 
state or local governments, or statements by current or 
former employers.  The veteran was further notified that lay 
statements regarding his symptoms were also pertinent.  

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements 
established by recent case law, thus creating a presumption 
of prejudice.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Nonetheless, such presumption has been overcome.  
For the reasons discussed below, the error did not affect the 
essential fairness of the adjudication.

Based upon the comprehensive listing of the types of evidence 
that were relevant to proving his claim, the notice 
essentially informed the veteran of how he could demonstrate 
the current level of severity of his disability and the 
effect that any worsening of the disability has had on his 
employment and daily life.  During the February 2005 VA 
examination, the veteran gave a detailed description of 
problems that his disability was causing in his social 
interactions, work relationships, and marital life.  Thus, 
while the notice did not explicitly ask for the effect that 
the worsening had on his employment and daily life, the 
veteran provided that information during the course of the 
appeal.  Vazquez, supra.

Although the February 2005 notice letter was also deficient 
in providing the veteran with at least general notice of the 
rating criteria by which his disability is rated, such 
information was provided in the August 2005 rating decision 
and the January 2007 statement of the case.  Id.  The claims 
were then readjudicated on all the evidence in the January 
2008 Supplemental Statement of the Case.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.  In all, the duty to notify has been met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
post-service treatment records have been secured.  The duty 
to assist has been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service-
connected PTSD with depressive disorder and cannabis 
dependance, currently rated at 70 percent.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for PTSD by rating 
decision in December 1993 and was initially evaluated as 30 
percent disabling.   The veteran appealed the initial 
disability evaluation which was subsequently increased to a 
rating of 50 percent effective from January 1993.  In January 
2005, the veteran requested that his PTSD be reevaluated and 
considered for an increased evaluation.   During the pendency 
of the veteran's appeal, the RO granted service connection 
for a depressive disorder and cannabis dependance.  The 
evaluation for the veteran's service-connected PTSD, in 
conjunction with the two additional service-connected mental 
disorders, was increased from 50 percent to 70 percent 
disabling effective on January 7, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.  Therefore, this 
decision will address the merits of the claim for a rating in 
excess of 70 percent at any point during the appellate 
period. 

Under the rating criteria for mental disorders, a 70 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id. 

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  Id. 

The "such symptoms as" language of the diagnostic codes 
listed above means "for example" and does not represent an 
exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran was first afforded a VA examination in 
conjunction with this claim in February 2005.  At that time, 
he reported being separated from his wife who had grown tired 
of his constant vigilance in checking the security of their 
home.  He also reported seeking out Vietnamese people to whom 
he could be rude and threatening, which made him feel better.  
He also reported being a habitual user of marijuana, smoking 
seven or eight times every day.  The veteran also reported 
avoiding crowds and having difficulties in sleeping, 
maintaining employment, and controlling his anger.  The 
veteran specifically denied all psychotic symptoms and his 
thought processes were found to be linear and goal oriented.  
He was found to be oriented to person, place, time, and 
circumstance.  The examiner noted a score of 50 for both PTSD 
individually and for the overall picture of service-connected 
mental disorders based upon the Global Assessment of 
Functioning (GAF) Scale.  VA exam, February 2005.  

VA outpatient treatment provided between August 2004 and 
October 2007 present evidence of PTSD symptomatology and 
impact upon the veteran's employment and daily life that is 
consistent with the findings of the February 2005 
examination.  

Based upon the medical evidence of record, there are 
deficiencies in the veteran's judgement, thinking, and mood 
that have had a significant impact on the veteran's 
employment and family relationships.  The veteran's PTSD 
symptoms include obsessional rituals such as "perimeter 
checks" that interfere with routine activities, impaired 
impulse control such as unprovoked irritability with periods 
of violence particularly directed towards individuals of 
Vietnamese descent, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective family relationships.  As such, a 70 percent rating 
is appropriate for the veteran's PTSD based upon these 
symptoms and their impact upon the veteran's employment and 
daily life.  

However, based upon all the evidence of record, the criteria 
for a rating greater than 70 percent have not been met at any 
time during the appellate period.  Instead, the findings from 
a 2007 VA exam provided in conjunction with the veteran's 
claim for total disability based upon individual 
unemployability (TDIU) present a similar, if not less severe, 
mental disability picture than that from the 2005 VA exam.  
The veteran again showed a full range of affect and neither 
his communication nor his cognitive function was impaired.  
He was found to be able to maintain all activities of daily 
living including personal hygiene.  He was fully oriented to 
time and place.  The examiner opined that the veteran's PTSD 
and depressive symptoms were causing "...some impairment that 
would interfere in a moderate degree with performance at 
work..." and assigned a GAF score of due to PTSD.  VA exam, 
June 2007.  In any case, the veteran's PTSD symptomatology 
has not been so severe as to result in total occupational and 
social impairment as required for a 100 percent evaluation.

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected PTSD has necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  A 
disability rating in excess of 70 percent for post-traumatic 
stress disorder with depressive disorder and cannabis 
dependence is not warranted and the benefit sought is denied. 


ORDER

A disability rating in excess of 70 percent for post-
traumatic stress disorder with depressive disorder and 
cannabis dependence is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


